Citation Nr: 1332544	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from April 1961 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for an eye disability, and a January 2012 decision rating officer decision of a VA RO, that awarded a noncompensable evaluation for a bilateral hearing loss disability.

The issues have been recharacterized to comport with the evidence of record.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An August 2011 VA eye examination report shows that the Veteran could not describe when or how he injured his eye in service.  The Veteran, however, has provided a detailed account, both before and after the eye examination, of how he lacerated his left eye while photographing the electrical panels of an aircraft.  As the August 2008 eye examination was based on incorrect information, a reexamination is needed.  

As a July 2012 VA medical treatment record shows that the Veteran's bilateral hearing loss disability has worsened since he was last examined by VA, reexamination is needed.  38 C.F.R. § 3.327 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an eye examination.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

In light of the Veteran's testimony that (1) he was never treated for conjunctivitis or any other eye condition during service, except a laceration of the left eye that he sustained while photographing the electrical panel of a plane and (2) during an October 2008 pre-op consultation for cataract surgery, a VA physician told him that scarring from a laceration caused the cataract, the examiner is to determine:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left eye disability is related to service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for an audiology examination to determine the current severity of his hearing loss. 

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including the extent to which his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people), as well as the impact of the hearing loss on his occupational functioning.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


